Citation Nr: 1211290	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-28 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement an effective date earlier than July 19, 2007, for the award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:  Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1944 to July 1946.  He died in September 2007.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) granting an award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes, with an effective date of July 19, 2007.  This matter was previously before the Board in April 2011, when it was remanded for additional development.

The appellant testified at a Board hearing in August 2010.  A transcript of this hearing is of record.

The Board notes that during the processing of the April 2011 remand, all of the Board remand directives were completed.  In this regard, the Board notes that the directed inquiry to the VSO Tennessee Department of Veterans' Affairs was made in February 2012, and a detailed and complete response to the inquiry was received later that month.  The Board finds compliance with the prior remand directives and proceeds to final appellate review at this time.



FINDINGS OF FACT

1.  The Veteran submitted a claim for special monthly pension based on the need for aid and attendance that was received by VA on July 19, 2007.

2.  The credible evidence of record does not show that a claim for special monthly pension based on the need for aid and attendance was mailed to or received by VA on any identified date prior to July 19, 2007.


CONCLUSION OF LAW

The criteria have not been met for assignment of an effective date prior to July 19, 2007, for the award of special monthly pension based on the need for aid and attendance, for accrued benefits purposes.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances. VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been effectively notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.

This appeal features a downstream effective date issue arising from a grant of an award to the appellant for accrued benefits purposes, and the accrued benefits award itself was dependent upon a specific claim for benefits filed by the Veteran and pending at the time of his death.

The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

With regard to the originating claim for benefits, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought in a letter dated in April 2007.  Moreover, in this letter, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the Veteran prior to any rating decision leading to this appeal.  That VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the effective date issue in this case is a downstream issue from that of entitlement to special monthly pension based on the need for aid and attendance for accrued benefits purposes, which was itself a claim dependent upon the record developed for the Veteran's own claim pending at the time of his death.  VCAA notice was duly sent in connection with the Veteran's own claim in April 2007; another VCAA notice may not be required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. At 488.

In this case, the RO has not expressly provided the notice contemplated by Dingess.  Acknowledging this, and further acknowledging the appellant herself has not otherwise been furnished with her own set of notices for her appeal following the death of the Veteran, the Board has considered whether there is prejudice to the appellant in proceeding with the issuance of a final decision at this time.

The Board finds no prejudice to the appellant in proceeding with the issuance of final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  The Board notes that the claimant has demonstrated actual knowledge of the laws and regulations pertinent to her claim, which is a specifically focused appeal on the narrow matter of establishing that VA received the Veteran's original claim on a date earlier than July 19, 2007.  The appellant has presented ample argument and documentation to support her claim.  The appellant has clearly correctly understood what must be shown to demonstrate entitlement to her sought earlier effective date, as her evidence is aimed at establishing precisely the pertinent facts for such an appeal.  Indeed, the Board denies the decision at this time because of the lack of credibility of key testimony such that the Board cannot accept it as establishing the facts it seeks to demonstrate; however, the appellant clearly correctly understands what needs to be shown to demonstrate entitlement to the benefits sought.  Moreover, the appellant is represented by an accredited service organization, which has been highly active in participating in the development of evidence in this claim and would have actual knowledge of the information in question.  It is appropriate to assume that the appellant's representative included the information contemplated by Dingess in his guidance to the appellant.  Finally, as the decision below finds that the key evidence is not credible in this case, no new ratings or effective dates will be assigned; any questions as to such assignments are therefore rendered moot.

The Board finds that no useful purpose would be served by additional delay to provide the appellant with new notice letters at this time.  The Board finds that the appellant has demonstrated actual knowledge of what type of information and evidence was needed to substantiate her claim, and the absence or deficiency of any particular notice letter in this case has been harmless error.

The appellant has received all essential notice (or otherwise demonstrated actual knowledge of the pertinent contents of such notice), has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records have been obtained, and the development directed by the Board's April 2011 remand has been completed.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional available pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ('accrued benefits') and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The appellant was granted entitlement to an award of special monthly pension based on the need for aid and attendance for accrued benefits purposes by the RO's November 2008 rating decision.  The effective date assigned for this award was July 19, 2007; this date corresponds to the date that the RO had documented receipt of the Veteran's claim of entitlement to an award of special monthly pension based on the need for aid and attendance.

The controversy in this case rests entirely upon the matter of when the Veteran's pertinent claim for benefits was actually received by the RO.  The appellant's only contention is that the claim was in fact sent to the RO in April 2007.

The appellant asserts that she is entitled to an earlier effective date, based in part upon a November 2008 VBA Fast Letter which indicates that an August 2008 VA Office of Inspector General audit of Veterans Benefits Administration RO mail processing uncovered 36 pieces of active mail and 93 other original documents in shred bins.  The type of active documents identified during the audits included applications for compensation and/or pension benefits, as well as documents which constituted informal claims.  As a result of the findings, the Secretary of VA ordered an immediate cessation of all shredding activities in ROs, effective October 14, 2008.  A search of all shredded material on hand in field offices identified 474 documents requiring action or retention.  As a result, ROs were authorized to recognize a claimant's or representative's assertion that a claim had been previously submitted to VA during the 18-month window from April 14, 2007, to October 14, 2008.  The effective date was to be established as though the claim were received on the date asserted by the claimant.  Effective dates earlier than April 14, 2007, may be established based upon receipt of credible evidence supporting the earlier date of document submission.  See VBA Fast Letter 08-41 (Nov. 14, 2008).

An effective date is typically determined based upon when the claim for benefits was received, and the date of receipt is determined by the date stamp on the form.  The file does not contain any claims date-stamped in April 2007.  The appellant seeks to establish, by attempting to provide credible evidence and testimony on the point, that she in fact submitted the Veteran's (her father's) application for special monthly pension based on the need for aid and attendance on April 10, 2007.  The appellant has testified at her Board hearing that she consulted with the Veterans Service Organization (VSO) representative in preparing an application for the benefit on April 10, 2007, and that the application form 21-526 was placed in an envelope and handed to the appellant who, in turn, mailed the envelope to the VA RO from a nearby post office on the same date.

To attempt to corroborate her claim, the appellant has submitted some documentation.  A printout of the VSO's computerized transaction log shows an initial 'Client Visit' on April 10, 2007, together with entries for 'Registered Form VA 21-22' and 'Registered Form VA 21-526.'  The claims file also contains copies of what appears to be a cover letter dated April 10, 2007, for a transfer of documents between the VSO's office in Dyersburg, TN, and the VSO's office in Nashville, TN; this letter identifies a 'VA 21-526 - VETERANS APPLICATIONS FOR COMPENSATION OR PENSION' and 'VA 21-22 - APPOINTMENT OF VETERANS SERVICE ORGANIZATION....'  The letter also refers to a DD-214, a 21-0779, and a 'DYER COUNTY TAX NOTICE,' and instructs the Nashville office of the VSO to 'Please take appropriate action.'  A copy of the VA Form 21-22 dated April 10, 2007, is also in the claims file.  The Board also notes that the VA Form 21-0779 (Request for Nursing Home Information) that was received in connection with the Veteran's claim in July 2007 has plainly had its own signature date changed with white-out; the date was originally written as April 10, 2007, but was changed to July 9, 2007.  Thus, there is evidence suggesting that the Veteran and his family initiated some steps to prepare and file the pension claim in April 2007.

However, at the time of the Board's April 2011 Board remand, the details of the steps taken on April 10, 2007, and the timing of the completion of the process of preparing the claim remained unclear and subject to conflicting indications of evidence.

There has been substantial confusion presented in this case regarding the apparent absence of any copy of the alleged April 10, 2007, claim form.  The Board discussed in the April 2011 remand that it seems reasonable to expect that the VSO would retain a copy of a claim form that it prepared on behalf of a Veteran (in the Veteran's file at the VSO).  Moreover, significantly, the April 10, 2007, cover letter for a transfer of documents between the VSO's office in Dyersburg, TN and the VSO's office in Nashville, TN identifies a "VA-21-526 - VETERANS APPLICATIONS FOR COMPENSATION OR PENSION."  This indicates that the application form, in whatever state of completion it was in at that time, was transmitted between the VSO's offices; this suggests that a copy of the April 10, 2007, version of the form that was allegedly completed and sent to VA may exist in a different VSO office than the one the appellant visited to consult about her claim.  

Accordingly, the Board remanded this case to direct an inquiry to the VSO to develop greater clarity as to what information and documentation the VSO may have pertaining to corroborating the appellant's contentions.

Significantly, the VSO's February 2012 response to the directed inquiry directly and specifically contradicts the appellant's prior key testimony.  The VSO's response states that the specific VSO employee who met with the appellant on April 10, 2007, reports: "the original VA form 21-256, Application for Pension Benefits for the above-referenced veteran was printed out and given to the veteran's daughter, [the appellant], to take the veteran for his signature on April 10, 2007."  This is highly significant, as the VSO employee's account directly and specifically contradicts the appellant's testimony, including at her Board hearing, that the same VSO employee (identified by the appellant by name) "put it in an envelope and sealed it and put a stamp on it and I took it and mailed it."  She stated that she mailed it at a Post Office "just right up the hill, you know, from there."

Clearly, the appellant's specific testimony of having been handed a sealed and stamped envelope with the application inside on April 10, 2007, is inconsistent with the VSO's account that the form was printed out and given to the appellant "to take to the veteran for his signature" at that meeting.  There has been no suggestion that there were multiple meetings on that same day.  Indeed, upon the presentation of the VSO's account of events, the appellant somewhat revised her account of events as documented in the February 2012 VSO letter: "Per the veteran's daughter, the original application for Pension Benefits, dated April 10, 2007, was mailed to the VA during the month of April."  This revised account was repeated in the February 2012 statement from the appellant's representative.  This account is a contrast to the prior specific testimony that the appellant mailed the completed claim to VA on April 10, 2007.  In addition to the aforementioned specific testimony at her Board hearing, the appellant's January 2009 notice of disagreement specifically stated that "[m]y father filed his original claim on April 10, 2007," and her July 2009 substantive appeal stated that "my father file[d] his original claim on April 10, 2007."  The appellant now appears to be indicating that the claim was filed at some unspecified time later in April, and has not offered any explanation for her prior testimony that she mailed a sealed envelope with the claim on April 10, 2007, when the VSO employee who printed the form indicates that the form was presented to her in an incomplete state requiring the Veteran's signature.

It appears that the appellant is the only witness in this case asserting first-hand knowledge of the details of the actual mailing of the completed claim form, and unfortunately her testimony in this case has proven to lack reliable credibility as her specific testimony has been significantly contradicted and recently revised.

The February 2012 letter from the VSO otherwise describes the subsequent events in a manner consistent with the appellant's testimony.  In this regard, all accounts indicate that in July 2007 the parties discovered that the VA had not received the Form 21-256, and the appellant returned to the VSO to have another copy printed.  The VA received that form on July 19, 2007.  The VSO's letter further explained that it is the standard procedure of the Tennessee Department of Veterans Affairs not to retain hard copies of claim forms in either the Dyersburg Benefit Center nor the Nashville Claims office.

Thus, the Board is compelled to find that there is no credible evidence that the claim in question was filed on April 10, 2007, as originally asserted.  Given that the Board finds that the appellant's testimony in this case is not reliably credible, there is likewise no credible evidence that the claim in question was otherwise received at VA on any identified date prior to July 19, 2007.  The Board notes that it is not clear what the true circumstances involving the filing of the claim may have been, but in the absence of credible evidence to indicate that the claim was received at the RO on any asserted date prior to July 19, 2007, revision of the assigned effective date is not warranted.  Even with consideration of the special considerations in this case involving VBA Fast Letter 08-41 (Nov. 14, 2008), the Board may not revise an effective date in the absence of any identified alternative date of filing supported by any credible evidence that the claim in question was received by VA on that date.

The appellant makes no other contentions or allegations proposing any other basis in fact or law for assignment of an earlier effective date in this case.  The Board finds that there is no credible evidence indicating that VA received the pertinent claim for benefits on any identified date prior to July 19, 2007.  In reaching this determination, the Board is unable to find a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


